On Return from Remand

PATTERSON, Judge.
The appellant, Charles Brian Sellers, appealed from the trial court’s denial of his Rule 32, Ala.R.Crim.P., petition for post-conviction relief. We remanded the appellant’s petition to the trial court for an evidentiary *1202hearing on the merits of his claim of ineffective assistance of counsel. 685 So.2d 1198 (Ala.Cr.App.1996).
On remand, the trial court conducted a full and fair evidentiary hearing on the merits of the issue of ineffective assistance of counsel. Specifically, the appellant claimed that his counsel never mentioned to him that the trial court was not required to accept the sentencing recommendation agreed upon by the State as a part of his plea bargain. However, the appellant admitted at his evidentiary hearing that he was aware of that fact when he pleaded guilty. (R. 10.) The trial court entered an order stating that, based upon the totality of the circumstances, the appellant’s guilty plea was voluntarily and intelligently made and that his counsel was not ineffective. (C. 13-14.) The trial court is entitled to great deference in its judgment, and this court will not overrule that judgment absent an abuse of discretion by the trial court. The record on appeal demonstrates no such abuse.
AFFIRMED.
All Judges concur.